Per Curiam.

Whether a delivery of a deed to the register at his dwellinghouse is equivalent to a delivery at his office, need not be determined, as the Court are of opinion, that independently of that question, the deed to the defendant was received and recorded under such circumstances, as will not allow it to have the preference over the attachment. It was not in a state to be considered as recorded, until after the attachment was made. It should not only be acknowledged, but *74the certificate of acknowledgment should be completed, before the delivery to the register, in order that such delivery shall constitute a record. The certificate of acknowledgment is to be a part of the record. It is not sufficient that the register is informed of the acknowledgment; the object of recording is to give notice to others. Until this certificate was affixed, the fact that the deed was acknowledged and in the register’s hands, could not be notice. By the statute, (St. 1783, c. 37, § 4,) a deed, to have effect against any but the grantor and his heirs, and to entitle it to be recorded, must be acknowledged by such grantor before a justice of the peace.1 Here Mr. Ward acted in the double capacity of justice of the peace, and register of deeds. He could not consider the deed as in his official custody in the latter capacity, until he had done his office in taking the acknowledgment of the grantor in the former, which must necessarily take some time. The exact time when the certificate was made, does not distinctly appear ; but the probability is, that is was not done till the next morning. But we do not decide the case upon that ground ; had the magistrate proceeded instantly to write the certificate of acknowledgment, it must have taken some time, during which the attachment took effect. Where, in a controverted question of property, the parties stand upon equal grounds, in point of equity, the legal title shall prevail; and in such cases slight circumstances are sufficient to determine that priority, upon which the preferable legal title depends. Here we think the attachment was prior in time, and the maxim prior in tempore, potior in jure, must decide in favor of the attaching creditor.

Redemption decreed.


 See Revised Stat. c. 59, § 22.